                                                   Case 18-50944-KJC          Doc 1-3       Filed 11/16/18       Page 1 of 1


                                                                                     Exhibit C
                                                                   Distributions to Evelyn & Carl Newmark TR

  Date                      Transferor                                   Transferee                                            Memo                         Amount
10/30/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT OCT                       520.83
09/25/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT SEP                       520.83
08/28/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT AUG                       520.83
07/28/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT JUL                       520.83
06/29/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT JUN                       520.83
05/30/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT MAY                       520.83
04/27/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT APR                       520.83
03/30/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT MAR                       520.83
02/27/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT FEB                       520.83
01/30/17   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT JAN                       520.83
12/29/16   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT DEC                       520.83
11/29/16   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT NOV                       520.83
10/28/16   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT OCT                       520.83
10/13/16   Woodbridge Mortgage Investment Fund 1, LLC   EVELYN & CARL NEWMARK TR                       MTG1 SR CANADENSIS, PA - INT SEP 3 DAYS                 52.08

                                                                                      TOTAL FOR TRANSFERS DURING 90-DAY PERIOD PRIOR TO BANKRUPTCY FILING   $1,041.66
                                                                                 TOTAL FOR TRANSFERS DURING TWO-YEAR PERIOD PRIOR TO BANKRUPTCY FILING      $6,822.87




                                                                                                                                                              Page 1 of 1
